Citation Nr: 1140799	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-18 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to a compensable rating for the Veteran's service-connected basal cell carcinoma.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to September 1981, from July 1992 to June 1993 and from September 1998 to February 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The matter on appeal was previously before the Board in May 2010, at which time the Board determined that the RO treated the Veteran's increased rating claim as an initial service connection claim.  Accordingly, the Board recharacterized the issues on appeal as entitlement to a compensable rating for the Veteran's service-connected basal cell carcinoma of the nose and entitlement to service connection for basal cell carcinoma, new primary site on the right side of the nose.  The Board remanded both issues for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Following the Board remand, in an August 2011 rating decision, the RO granted entitlement to service connection for basal cell carcinoma, new primary site on the right side of the nose, and combined it with the previously granted basal cell carcinoma of the nose, continuing the noncompensable rating.  The grant of service connection for that condition is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).





FINDINGS OF FACT

The Veteran's service-connected basal cell carcinoma of the nose has not been manifested by any of the characteristics of disfigurement and has not required therapy that is comparable to that used for systemic malignancies. 


CONCLUSION OF LAW

The criteria or a compensable rating for the Veteran's service-connected basal cell carcinoma of the nose have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 (2008 & 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated November 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The Board notes that RO correspondence did not satisfy all the requirements outlined in Vazquez-Flores.  However, in this case, the Board finds that the notice error did not affect the essential fairness of the adjudication.  The Supplemental Statement of the Case (SSOC) issued in August 2011 informed the Veteran of the applicable diagnostic criteria and the reasons for denying the claim.  He did not ask that further guidance be provided, and, being represented, has had access to information regard the VA rating system.  As such the Veteran had has a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports of these examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a compensable rating for his service-connected basal cell carcinoma.  Essentially, the Veteran contends that the noncompensable rating evaluation assigned for that condition does not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Entitlement to service connection for basal cell carcinoma was first granted in an October 1999 rating decision.  At that time, the RO assigned a noncompensable rating effective from February 16, 1999.  In July 2003 the Veteran claimed entitlement to a compensable rating for that condition.  In a January 2004 rating decision the RO denied entitlement to a compensable rating.  

The Veteran again claimed entitlement to a compensable rating in August 2006.  The RO appears to have treated this claim as an initial service connection claim for basal cell carcinoma, new primary site on the right side of the nose, and denied entitlement in an August 2007 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in October 2007.  The RO issued a Statement of the Case (SOC) in June 2008, and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  The Veteran's claim first came before the Board in May 2010.  At that time, the Board recharacterized the issues on appeal as entitlement to a compensable rating for the Veteran's service-connected basal cell carcinoma of the nose and entitlement to service connection for basal cell carcinoma, new primary site on the right side of the nose.  The Board remanded both issues for further development.  Following the Board remand, in an August 2011 rating decision, the RO granted entitlement to service connection for basal cell carcinoma, new primary site on the right side of the nose, and combined it with the previously granted basal cell carcinoma of the nose, continuing the noncompensable rating.  The grant of service connection for that condition is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  However, the issue of entitlement to a compensable rating for the Veteran's service-connected basal cell carcinoma remains on appeal.  

The Veteran's service-connected basal cell carcinoma has been rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7818 [Malignant skin neoplasms].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54,807 (Sept. 23, 2008).  While the Veteran claim for an increase was received prior to that date, and he does not appear to have specifically requested evaluation under the new rating criteria, the RO appears to have assigned the current rating based on an application of those criteria, and so the Board will discuss them.  

Diagnostic Code 7818 indicates that malignant skin neoplasms are to be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, or under Diagnostic Codes 7801, 7802, 7803, 7804 or 7805 for scars or impairment of function.  

Under the rating criteria in effect prior to October 23, 2008, 38 C.F.R. § 4.118, Diagnostic Code 7800 provides that disfigurement of the head, face, or neck is assigned a 10 percent evaluation is there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry or three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011). 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Under Diagnostic Code 7804, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

In addition, the rating criteria provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The October 23, 2008 revisions removed Diagnostic Code 7803 from the rating schedule and added two notes to the rating criteria for Diagnostic Code 7800.  Note (4) now states that the rating official should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Note (5) states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  75 Fed. Reg. 54,708-54,712 (September 23, 2008). 

The relevant evidence of record in this case consist of VA treatment records, VA examination reports and written statements from the Veteran.  

In his August 2006 claim the Veteran reported that he had recently been scheduled for an excision and biopsy at a VA facility.  VA treatment records from that time indicated a 3 millimeter pearly papule to the right lateral aspect of the nose with minimal ulceration.  An assessment of suspected basal cell was noted.  

The Veteran was afforded a VA examination in support of his claim in December 2006.  In her report the examiner noted that the Veteran was noted to have basal cell cancer on the right side of his nose in 1997.  Excision was performed.  The Veteran stated that the cancer has since come back, but that he has not sought medical attention.  He reported that it came back "probably every year," but that each time he scraped it off.  Physical examination revealed a small 3 millimeter papular lesion on the Veteran's right nose.  A 2 millimeter punch biopsy was performed.  An addendum indicates that basal cell carcinoma was diagnosed on biopsy and that the Veteran had been scheduled for removal.  

VA treatment records from May 2007 indicate that a lesion could not be located.  

In his October 2007 Notice of Disagreement (NOD) the Veteran again reported that his cancer had been recurring since 1999 and that he has removed it himself on numerous occasions only to have it grow back again.  He also stated that had biopsies performed in 1999 and December 2006, and that both failed to entirely remove the cancer.  

In June 2006 the Veteran was afforded an additional VA examination in support of his claim.  The Veteran reported that he was supposed to undergo surgery to completely excise the basal cell after the punch biopsy in 2006, but that he did not want any additional surgery and never returned to the dermatology clinic.  The Veteran stated that approximately six month ago he had a "pimple" in approximately the same location that he scratched off.  He reported that it has not regrown.  On physical examination the examiner noted that there was no sign of residual basal cell carcinoma noted under dermascope and no visible scar from the shave or 2 millimeter punch biopsy.  The examiner stated that the Veteran currently has no identifiable residuals of his basal cell cancer on his right nose.    

As noted above, the Veteran has been assigned a noncompensable rating for his service-connected basal cell carcinoma.  After a careful review of the relevant evidence, the Board finds that the criteria for a compensable rating have not been met for any time during the period on appeal.  The evidence does not show that the Veteran's basal cell carcinoma has been manifested by a scar of five or more inches in length, a scar at least one-quarter inch wide at the widest part, a surface contour of scar elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches or skin indurated and inflexible in an area exceeding six square inches.  

In addition, the Board notes that there is no evidence whatsoever the Veteran has any type of scar or disfigurement associated with his basal cell carcinoma and that there is no evidence indicating that the Veteran's skin malignancy requires therapy that is comparable to that used to systemic malignancies.  

The Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's disability has manifestations exceeding those contemplated by the schedular criteria.  Assignment of an extra-schedular evaluation in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  There is no allegation that the Veteran's service-connected basal cell carcinoma has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

In sum, there is a preponderance of evidence against a compensable rating for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a compensable rating for the Veteran's service-connected basal cell carcinoma is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


